                                          Case 4:20-cv-07034-YGR Document 61 Filed 03/11/21 Page 1 of 6




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    JOHN PISTACCHIO,                                   Case No. 4:20-cv-07034-YGR
                                                        Plaintiff,                         ORDER GRANTING MOTION TO DISMISS
                                   8
                                                  v.
                                   9
                                        APPLE INC.,                                        Re: Dkt. No. 40
                                  10
                                                        Defendant.
                                  11

                                  12          On December 17, 2020, defendant Apple Inc. filed a motion to dismiss plaintiff John
Northern District of California
 United States District Court




                                  13   Pistacchio’s class action complaint pursuant to Fed. R. Civ. P. 12(b)(6), and a supporting request

                                  14   for judicial notice for the Apple App Store Review Guidelines (the “Guidelines”). The Court held

                                  15   a regularly scheduled hearing on March 9, 2021 by the Zoom platform. Having fully reviewed

                                  16   and considered all papers and arguments, and for the reasons stated both on the record, and set

                                  17   forth below, the Court hereby GRANTS Apple’s request for judicial notice and GRANTS Apple’s

                                  18   motion to dismiss.1

                                  19          Request for Judicial Notice. The Court GRANTS the request to take judicial notice through

                                  20   the incorporation-by-reference doctrine of Exhibit A to the Declaration of Meredith R. Dearborn

                                  21   (Dkt. No. 42), which is a true and correct copy of the Guidelines. See, e.g., Davis v. HSBC Bank

                                  22   Nevada, N.A., 691 F.3d 1152, 1160-61 (9th Cir. 2012); Khoja v. Orexigen Therapeutics, Inc., 899

                                  23   F.3d 988, 998-999 (9th Cir. 2018). Pistacchio repeatedly quotes or refers to the Guidelines in the

                                  24   complaint and the Guidelines form the basis of his claims. See, e.g., Complaint ¶¶ 48, 59, 79, 79

                                  25   n.11, 83 n.12, 87 n.18, 89 n.19, 90 n.21, 118 n.31, 82, 83–90, 98, 101–02, 111, 113, 116–20, 145,

                                  26   165–66, 191.

                                  27
                                              1
                                  28              This Order assumes a reader’s familiarity with the underlying background of this matter.
                                          Case 4:20-cv-07034-YGR Document 61 Filed 03/11/21 Page 2 of 6




                                   1           Motion to Dismiss. The standards for a motion to dismiss are well-known and not in

                                   2   dispute. “While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed

                                   3   factual allegations . . . a plaintiff's obligation to provide the ‘grounds’ of his ‘entitle[ment] to

                                   4   relief’ requires more than labels and conclusions, and a formulaic recitation of the elements of a

                                   5   cause of action will not do.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). “Factual

                                   6   allegations must be enough to raise a right to relief above the speculative level.” Id.

                                   7           Antitrust Claims Generally: the Court finds that Pistacchio’s antitrust claims must be

                                   8   dismissed because such claims rest on an insufficiently pled narrow product market. Here,

                                   9   Pistacchio pleads that the relevant market definition is as follow:

                                  10                   [T[he market for subscription-based mobile gaming services on iOS
                                                       devices (the “iOS Subscription-Based Mobile Gaming Services
                                  11                   Market”). This market is comprised of a single distribution channel,
                                                       the App Store, which is the only way that iOS users may access
                                  12                   subscription-based mobile gaming services.
Northern District of California
 United States District Court




                                  13   Complaint ¶ 56.

                                  14           In general, “a threshold step in any antitrust case is to accurately define the relevant

                                  15   market, which refers to ‘the area of effective competition.’” Federal Trade Commission v.

                                  16   Qualcomm Inc., 969 F.3d 974, 992 (9th Cir. 2020) (quoting Ohio v. American Express Co., 138 S.

                                  17   Ct. 2274, 2285 (2018)). “The relevant market must include both a geographic market and a

                                  18   product market.” Hicks v. PGA Tour, Inc., 897 F.3d 1109, 1120 (9th Cir. 2018). The latter “must

                                  19   encompass the product at issue as well as all economic substitutes for the product.” Newcal

                                  20   Indus., Inc. v. Ikon Office Sol., 513 F.3d 1038, 1045 (9th Cir. 2008); see also id. (“The consumers

                                  21   do not define the boundaries of the market; the products or producers do [and] the market must

                                  22   encompass the product at issue as well as all economic substitutes for the product.”). “Economic

                                  23   substitutes have a ‘reasonable interchangeability of use’ or sufficient ‘cross-elasticity of demand’

                                  24   with the relevant product.” Hicks, 897 F.3d at 1120 (quoting Newcal, 513 F.3d at 1045).

                                  25   “Including economic substitutes ensures that the relevant product market encompasses ‘the group

                                  26   or groups of sellers or producers who have actual or potential ability to deprive each other of

                                  27   significant levels of business.’” Id. (quoting Newcal, 513 F.3d at 1045); see also United States v.

                                  28   E.I. du Pont de Nemours & Co., 351 U.S. 377, 393 (1956 (“Illegal power must be appraised in
                                                                                           2
                                          Case 4:20-cv-07034-YGR Document 61 Filed 03/11/21 Page 3 of 6




                                   1   terms of the competitive market for the product.”).

                                   2          Here, Pistacchio’s current relevant market definition suffers from numerous deficiencies

                                   3   given the allegations of the complaint. Indeed, the relevant market definition contains sparse

                                   4   supporting allegations. First, as noted, Pistacchio is required, and has not included appropriate

                                   5   allegations demonstrating that there are not appropriate economic substitutes for Apple Arcade on

                                   6   the iOS platform. Pistacchio identifies in the complaint several allegedly competing subscription

                                   7   services, all of which are cloud gaming services, offered by Microsoft Corporation (xCloud),

                                   8   Facebook Inc. (Facebook Gaming), and Google LLC (Stadia). The complaint offers no specific

                                   9   allegations supporting the sole focus of the market definition on cloud gaming alternatives as

                                  10   opposed to the broader video game market generally, including those individually sold both in the

                                  11   Apple App Store or by competitors on computer or console platforms, nor does the complaint

                                  12   contain allegations supporting the narrowing of a market to consideration of a subscription based
Northern District of California
 United States District Court




                                  13   payment model. See Hicks, 897 F.3d at 1120-23 (affirming dismissal of antitrust claims because

                                  14   the pled relevant market definition was “not natural,” “artificial,” and “contorted to meet their

                                  15   litigation needs” and did not include reasonably interchangeable products or economic

                                  16   substitutes); Streamcast Networks, Inc. v. Skype Techs., S.A., 547 F. Supp. 2d 1086, 1095 (C.D.

                                  17   Cal. 2007) (rejecting the plaintiff’s narrow market definition where alternatives “permit[ted] users

                                  18   to accomplish the same basic task”); Federal Trade Commission v. Lab. Corp. of Am., No. SACV

                                  19   10-1873 AG (MLGx), 2011 WL 3100372, at *18 (C.D. Cal. Feb. 22, 2011) (stating courts

                                  20   “routinely recognize that otherwise identical products are not in separate markets simply because

                                  21   consumers pay for those products in different ways”); hiQ Labs, Inc. v. LinkedIn Corp., No. 17-

                                  22   cv-03301-EMC, 2020 WL 5408210, at *7 (N.D. Cal. Sept. 9, 2020) (holding that plaintiff had

                                  23   “not yet shown that it is plausible that the relevant market should be defined as that which uses

                                  24   only [defendant’s] data” where alternative public channels exist to obtain similar data (emphasis in

                                  25   original)). Moreover, Pistacchio has not yet adequately pled that the relevant market should itself

                                  26   be limited to the iOS platform.2

                                  27
                                              2
                                  28             At this juncture, in light of the deficiencies in the allegations of the complaint detailed
                                       herein, the Court makes no finding as to whether Pistacchio may maintain a claim based on a
                                                                                           3
                                          Case 4:20-cv-07034-YGR Document 61 Filed 03/11/21 Page 4 of 6




                                   1          Even assuming Pistacchio could correct the gaping inadequacy of the complaint, plaintiff

                                   2   offers contradicting allegations as to the restrictions that Apple has placed on its alleged

                                   3   competitors. Pistacchio alleges that Apple has placed certain restrictions on subscription cloud

                                   4   gaming or game streaming services, but concedes that workarounds do in fact exist to reach these

                                   5   same iOS consumers. At the hearing and in the motion briefing, Pistacchio’s counsel attempts to

                                   6   distinguish these alternative methods by asserting that these methods require consumers to accept

                                   7   a lack of certain key features and a degradation of game play, and that Apple Arcade in connection

                                   8   with an iOS device offers a more immersive gaming experience. No such allegations are pled in

                                   9   the operative complaint.

                                  10          A further additional problem is antitrust damage. The complaint is wholly lacking in any

                                  11   substantive allegations regarding the alleged “supracompetitive” price. Such a bald conclusory

                                  12   statement is insufficient. In sum, Pistacchio has failed to address his own admissions and
Northern District of California
 United States District Court




                                  13   allegations that alleged competitors can still reach iOS customers offered through an internet

                                  14   browser, a Web app, or a remote desktop, all options on iOS devices, or by following Apple’s own

                                  15   guidelines and allowing games to be downloaded individually. See Guidelines § 4.9; Hicks, 897

                                  16   F.3d at 1120-23 (affirming dismissal antitrust claims because plaintiffs-appellants otherwise

                                  17   ignored alternative channels or economic substitutes in reaching consumers).3

                                  18

                                  19   single product market—here, the iOS device market. See, e.g., Epic Games, Inc. v. Apple Inc., ---
                                       F. Supp. 3d ---, 2020 WL 5993222, at *10 (N.D. Cal. Oct. 9, 2020) (finding that plaintiff’s
                                  20   “relevant market definition that iOS App Distribution is an ‘aftermarket’ of the smartphone OS
                                       market is plausible”). As the Court noted in Epic Games, “such ‘[s]ingle-brand markets are, at a
                                  21   minimum, extremely rare’ and courts have rejected such market definitions ‘[e]ven where brand
                                       loyalty is intense.’” Id. at *8 (quoting Apple, Inc. v. Psystar Corp., 586 F. Supp. 2d 1190, 1198
                                  22   (N.D. Cal. 2008) (internal quotation marks omitted)). See also Psystar, 586 F. Supp. 2d at 1198
                                       (“Antitrust markets consisting of just a single brand, however, are not per se prohibited . . . . In
                                  23   theory, it may be possible that, in rare and unforeseen circumstances, a relevant market may
                                       consist of only one brand of a product.”).
                                  24          3
                                                  The Court further notes that the complaint fails to explain how antitrust conduct occurred
                                  25   where a new product was introduced and access to the platform was always available. The fact
                                       that competitors may have required a few months to develop a competing product does not support
                                  26   a claim of antitrust conduct. Indeed, as discussed at the motion hearing, by the time Pistacchio
                                       filed the complaint, the Guidelines explicitly allowed cloud gaming (or game streaming) services
                                  27   to access iOS users through several alternative means to the Apple App Store, including through a
                                       web browser or remote desktop. Apple also highlighted that while the rules did not explicitly
                                  28   permit this practice prior to their amendment in around September 2020, the Guidelines still
                                       permitted these services as the Guidelines did not reach into conduct over the internet (i.e. web
                                                                                          4
                                          Case 4:20-cv-07034-YGR Document 61 Filed 03/11/21 Page 5 of 6




                                   1          Accordingly, the Court finds all of Pistacchio’s antitrust claims deficient for failure to

                                   2   adequately allege a product market. Consequently, the state law claims which are based thereon

                                   3   also fail. The Court is doubtful that Pistacchio can address the fundamental inadequacies of the

                                   4   complaint. However, in light of the liberal policy in granting leave to amend, the Court provides

                                   5   an opportunity to Pistacchio to correct these deficiencies. See Hicks, 897 F.3d at 1124 (vacating in

                                   6   part and remanding in part where the district court failed to consider granting leave to amend to

                                   7   address the inadequacies of the market definition); hiQ Labs, 2020 WL 5408210, at *7 (providing

                                   8   leave to amend to address deficiencies in the allegations underlying the market definition).

                                   9          Sherman Act Section 2 Claim (Count 2): As discussed at the motion hearing, Pistacchio’s

                                  10   Sherman Act section 2 denial of essential facility claim (Count 2) must be dismissed because

                                  11   Pistacchio, as a consumer, may not bring an essential facilities claim. See Complaint ¶ 14;

                                  12   Ferguson v. Greater Pocatello Chamber of Commerce, Inc., 848 F.2d 976, 983-84 (9th Cir. 1988).
Northern District of California
 United States District Court




                                  13          Unjust Enrichment (Count 6): As discussed as the motion hearing, the Court strikes from

                                  14   the complaint the nationwide class allegations related to the unjust enrichment claim (Count 6). As

                                  15   the Court has previously stated in considering class certification on an unjust enrichment claim:

                                  16                  Plaintiffs, though, cannot point to a single case in this Circuit to
                                                      [certify a nationwide unjust enrichment class] since the Ninth
                                  17                  Circuit addressed the issue in Mazza v. American Honda Motor Co.,
                                                      Inc., 666 F.3d 581, 591 (9th Cir. 2012). This is unsurprising given
                                  18                  that, in Mazza, the Ninth Circuit unequivocally held that the
                                                      “elements necessary to establish a claim for unjust enrichment . . .
                                  19                  vary materially from state to state.” Id. It is hard to imagine a
                                                      clearer directive from our Circuit on this issue.
                                  20

                                  21   Bias v. Wells Fargo & Company, 312 F.R.D. 528, 540 (N.D. Cal. 2015). Whether an unjust

                                  22   enrichment claim could even survive would depend on whether Pistacchio can plead a quasi-

                                  23   contract claim. As noted above, a bald conclusory allegation of supracompetitive prices fails to

                                  24   satisfy pleading requirements. See Astiana v. Hain Celestial Grp., Inc., 783 F.3d 753, 762 (9th

                                  25

                                  26

                                  27   browsers). To the extent that Pistacchio attempts to file an amended complaint, plaintiff should
                                       provide sufficient allegations to determine what the specific antitrust conduct and injury are at
                                  28   issue in light of the foregoing.

                                                                                         5
                                          Case 4:20-cv-07034-YGR Document 61 Filed 03/11/21 Page 6 of 6




                                   1   Cir. 2015) (“When a plaintiff alleges unjust enrichment, a court may ‘construe the cause of action

                                   2   as a quasi-contract claim seeking restitution.’”).

                                   3          Conclusion. Accordingly, the Court HEREBY ORDERS as follows:

                                   4          (1) The Court GRANTS Apple’s request for judicial notice of the Guidelines;

                                   5          (2) The Court GRANTS Apple’s motion to dismiss the complaint;

                                   6                  (a) Pistacchio’s essential facilities claim (Count 2) is DISMISSED WITH PREJUDICE;

                                   7                  (b) Allegations related to Pistacchio’s unjust enrichment claim (Count 6) are

                                   8                  STRICKEN to the extent that plaintiff seeks to certify a nationwide class of

                                   9                  consumers; and

                                  10                  (c) The complaint is otherwise DISMISSED WITHOUT PREJUDICE and the Court

                                  11                  GRANTS leave to amend these claims.

                                  12          In light of the foregoing, Pistacchio shall file an amended complaint by March 30, 2021.
Northern District of California
 United States District Court




                                  13   In filing an amended complaint, Pistacchio’s counsel are reminded to comply with their Rule 11

                                  14   obligations. To the extent Pistacchio wishes to stand on this version of the complaint, Pistacchio

                                  15   shall file a notice on or before March 30, 2021, at which point the Court will enter an order

                                  16   dismissing the case with prejudice which Pistacchio can appeal if he so chooses.

                                  17          Apple shall thereafter respond to any amended complaint by April 20, 2021. To the extent

                                  18   that Apple files a motion to dismiss, an opposition shall be due from Pistacchio on May 11, 2021,

                                  19   and a reply shall be due from Apple on May 25, 2021. The parties may calendar the renewed

                                  20   motion for June 15, 2021.

                                  21          This Order terminates Docket Number 40.

                                  22          IT IS SO ORDERED.

                                  23   Dated: March 11. 2021

                                  24

                                  25
                                                                                                       YVONNE GONZALEZ ROGERS
                                  26                                                                  UNITED STATES DISTRICT JUDGE
                                  27

                                  28
                                                                                            6
